Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Status of Claims
This action is in reply to the RCE filed on 11/26/2021.
Claims 1, 5-17, 19-20, and 22-29 are currently pending and have been examined.
Claims 1 and 17 are currently amended.
Claims 26-29 have been added.
Claims 2-4, 18, and 21 have been previously cancelled.
Claims 1, 5-17, 19-20, and 22-29 are rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Although the examiner maintains the previously applied rejections would still cover the amended claims, Krozel has replaced McDonald as he primary reference in light of the amendments since this reference is distinctly a remote unit that determines the turbulence 
Examiner would like to mention that although not amended into the current claims, the examiner searched for the concept discussed in the interview about possible allowable subject matter of positively reciting that turbulence is determined when the threshold is surpassed along with an autopilot reaction as shown in fig. 5 steps 406-412. Examiner maintains that this appears to be the best avenue to amend the claims which would overcome the current rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-8, 16, 17, 20, 22-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Krozel (Remote Detection of Turbulence via ADS-B - NPL) in view of Reinke (U.S. Pat. No. 10,055,998).
Regarding Claim 1:
Krozel teaches:
An air turbulence analysis system, comprising: (high rate Automatic Dependent Surveillance – Broadcast (ADS-B) aircraft altitude and velocity information to detect the presence of mountain waves and Mountain Wave Turbulence (MWT) in the vicinity of steep terrain as well as atmospheric waves and turbulence from other sources that are of interest to aviation [abstract])
an automatic dependent surveillance-broadcast (ADS-B) tracking sub-system (fig. 5, receiver connected with PC; To demonstrate that wave patterns and turbulence from collected ADS-B records can be associated with turbulence encounters we concentrated initial feasibility efforts by using a Kinetics SBS-3 ADS-B receiver (Figure 5) stationed at NCAR’s Foothills Laboratory in Boulder, CO just east of the Rocky Mountains. climatologically, this area is very conducive to MWT. [page 5]) configured to track a current position of an aircraft within an air space through an ADS-B signal from the aircraft (ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. [page 5]; The key element of ADS-B that enables the research is a ;
and an air turbulence control unit (fig. 5, receiver and PC) in communication with the ADS-B tracking sub-system, (fig. 5, PC for data display and analysis; examiner notes that the receiver picks up the data and sends it to the PC which acts as the air turbulence control unit and ADS-B tracking sub-system.) 
wherein the air turbulence control unit is separate, distinct, and remote from the aircraft (To demonstrate that wave patterns and turbulence from collected ADS-B records can be associated with turbulence encounters we concentrated initial feasibility efforts by using a Kinetics SBS-3 ADS-B receiver (Figure 5) stationed at NCAR’s Foothills Laboratory in Boulder, CO just east of the Rocky Mountains. [page 5])
wherein the air turbulence control unit determines a location of air turbulence within the air space (fig. 10; ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. When such traces were found, the time and location of the event identified by the altitude trace was compared to three possible verifying sources: 1) voice PIREPs of turbulence near the time and location of the suspected event, 2) automated in-situ EDR turbulence reports available from selected UAL and DAL aircraft, and 3) automated turbulence forecasts from the Graphical Turbulence Guidance Nowcast (GTGN) product. We overlaid the relevant data (Figure 6) and compared plots to seek signature features and to verify that the observation of an ADS-B event of interest was indeed due to a certain form of turbulence. For instance, radar reflectivity data and lightning strike data was used to verify that the case was CIT. [page 5]) in response to changes of position parameters of the ADS-B signal over time (), wherein the position parameters comprise speed (fig. 10, ground speed vs time graph), altitude (fig. 10, altitude vs time graph), and [heading].
Reinke also teaches:
wherein the air turbulence control unit (During the acquisition step 302, the data are received by the wake turbulence analyzer 102.) determines a location of air turbulence within the air space (he wake turbulence analysis server 100 can estimate the location of wakes created by surrounding traffic. [col 3, liens 14-15]) in response to changes of position parameters of the ADS-B signal over time (During the acquisition step 302, the data are received by the wake turbulence analyzer 102. The data are acquired for example via a monitoring system of the ADS-B type on the aircraft and transmitted to the wake turbulence analyzer 102. The monitoring system on the aircraft receives the data from each surrounding generating aircraft which repetitively transmits its latitude, its longitude and its altitude. The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. The wake turbulence analyzer 102 associates each item of data with a surrounding generating aircraft. [col 5, lines 57-67]),
Krozel does not explicitly teach, however Reinke teaches:
wherein the position parameters comprise speed (the true airspeed [col 5, lines 57-67]), altitude (its altitude [col 5, lines 57-67]), and heading (the true heading [col 5, lines 57-67]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Krozel to include the teachings as taught by Reinke because “the data relative to these encounters with wake turbulences are not regularly or optimally collected. In fact these data are generally collected by the pilots either in a succinct manner, or after the event, which 
Regarding Claim 5:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 
Krozel further teaches:
wherein the air turbulence control unit (fig. 5, PC) determines that the aircraft is flying through air turbulence (To demonstrate that wave patterns and turbulence from collected ADS-B records can be associated with turbulence encounters we concentrated initial feasibility efforts by using a Kinetics SBS-3 ADS-B receiver (Figure 5) stationed at NCAR’s Foothills Laboratory in Boulder, CO just east of the Rocky Mountains. Climatologically, this area is very conducive to MWT. ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. When such traces were found, the time and location of the event identified by the altitude trace was compared to three possible verifying sources: 1) voice PIREPs of turbulence near the time and location of the suspected event, 2) automated in-situ EDR turbulence reports available from selected UAL and DAL aircraft, and 3) automated turbulence forecasts from the Graphical Turbulence Guidance Nowcast (GTGN) product. We overlaid the relevant data (Figure 6) and compared plots to seek signature features and to verify that the observation of an ADS-B event of interest was indeed due to a certain form of turbulence. For instance, radar reflectivity data and lightning strike data was used to verify that the case was CIT. [page 5]), at least in part, in response to a change in speed of the aircraft exceeding a predetermined speed change threshold (fig. 10, circles spike in ground speed vs time graph; This spike is clearly seen in the vertical rate data and the ground speed does change after this event. Significant turbulence was also expected in the area of this event. [page 7]).
Reinke also teaches:
wherein the air turbulence control unit (fig. 1, wake turbulence analyzer 102) determines that the aircraft is flying through air turbulence (The wake turbulence analyzer 102 may use objective, validated criteria to detect and qualify a wake encounter and eliminates the potential for human error in wake encounter reports. [col 4, lines 44-47]) at least in part, in response to a change in speed of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined speed change threshold (The wake encounter detector 110 can be configured to perform an encounter severity assessment 208 by determining a severity level of an impact and determining whether the severity level is sufficiently high to be reported (exceeding a threshold severity level), e.g., as described above with reference to FIGS. 3-6. [col 5, lines 16-22]; examiner notes that the speed is one of the metrics that is recorded for the wake turbulence analyzer.).
Regarding Claim 6:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 
Krozel further teaches:
wherein the air turbulence control unit (fig. 5, PC) determines that the aircraft is flying through air turbulence (To demonstrate that wave patterns and turbulence from collected , at least in part, in response to a change in altitude of the aircraft exceeding a predetermined altitude change threshold (Figure 7 shows typical clear weather ADS-B data from one flight segment. Notice that there is some chatter in the altitude data, with the altitude usually deviating by ±25 ft from the flight level, but occasionally having larger deviations. Due to this chatter, a threshold of ±100 ft altitude deviation from the mean flight level over the flight segment was used to identify potential turbulence encounters for follow on cases. [page 6]).
Reinke also teaches:
wherein the air turbulence control unit (fig. 1, wake turbulence analyzer 102) determines that the aircraft is flying through air turbulence (The wake turbulence analyzer 102 may at least in part, in response to a change in altitude of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined altitude change threshold (The wake encounter detector 110 can be configured to perform an encounter severity assessment 208 by determining a severity level of an impact and determining whether the severity level is sufficiently high to be reported (exceeding a threshold severity level), e.g., as described above with reference to FIGS. 3-6. [col 5, lines 16-22]; examiner notes that the altitude is one of the metrics that is recorded for the wake turbulence analyzer.).
Regarding Claim 7:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 
Krozel further teaches:
wherein the air turbulence control unit (fig. 5, PC) determines that the aircraft is flying through air turbulence (To demonstrate that wave patterns and turbulence from collected ADS-B records can be associated with turbulence encounters we concentrated initial feasibility efforts by using a Kinetics SBS-3 ADS-B receiver (Figure 5) stationed at NCAR’s Foothills Laboratory in Boulder, CO just east of the Rocky Mountains. Climatologically, this area is very conducive to MWT. ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. When such traces were found, the time and location of the event identified by the altitude trace was compared to three possible , 
Reinke further teaches:
wherein the air turbulence control unit (fig. 1, wake turbulence analyzer 102) determines that the aircraft is flying through air turbulence (The wake turbulence analyzer 102 may use objective, validated criteria to detect and qualify a wake encounter and eliminates the potential for human error in wake encounter reports. [col 4, lines 44-47]) at least in part, in response to a change in heading of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined heading change threshold (The wake encounter detector 110 can be configured to perform an encounter severity assessment 208 by determining a severity level of an impact and determining whether the severity level is sufficiently high to be reported (exceeding a threshold severity level), e.g., as described above with reference to FIGS. 3-6. [col 5, lines 16-22]; examiner notes that the heading is one of the metrics that is recorded for the wake turbulence analyzer.).
Regarding Claim 8:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 

wherein the air turbulence control unit (fig. 5, PC) determines that the aircraft is flying through air turbulence (To demonstrate that wave patterns and turbulence from collected ADS-B records can be associated with turbulence encounters we concentrated initial feasibility efforts by using a Kinetics SBS-3 ADS-B receiver (Figure 5) stationed at NCAR’s Foothills Laboratory in Boulder, CO just east of the Rocky Mountains. Climatologically, this area is very conducive to MWT. ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. When such traces were found, the time and location of the event identified by the altitude trace was compared to three possible verifying sources: 1) voice PIREPs of turbulence near the time and location of the suspected event, 2) automated in-situ EDR turbulence reports available from selected UAL and DAL aircraft, and 3) automated turbulence forecasts from the Graphical Turbulence Guidance Nowcast (GTGN) product. We overlaid the relevant data (Figure 6) and compared plots to seek signature features and to verify that the observation of an ADS-B event of interest was indeed due to a certain form of turbulence. For instance, radar reflectivity data and lightning strike data was used to verify that the case was CIT. [page 5]) in response to two of (examiner notes Krozel uses altitude and speed to determine turbulence.)
a change in speed of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined speed change threshold (The wake encounter detector 110 can be configured to perform an encounter severity assessment 208 by determining a severity level of an impact and determining whether the severity level is sufficiently high to be 
a change in altitude of the aircraft exceeding a predetermined altitude change threshold (Figure 7 shows typical clear weather ADS-B data from one flight segment. Notice that there is some chatter in the altitude data, with the altitude usually deviating by ±25 ft from the flight level, but occasionally having larger deviations. Due to this chatter, a threshold of ±100 ft altitude deviation from the mean flight level over the flight segment was used to identify potential turbulence encounters for follow on cases. [page 6])
Reinke further teaches:
and a change in heading of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined heading change threshold (The wake encounter detector 110 can be configured to perform an encounter severity assessment 208 by determining a severity level of an impact and determining whether the severity level is sufficiently high to be reported (exceeding a threshold severity level), e.g., as described above with reference to FIGS. 3-6. [col 5, lines 16-22]; examiner notes that the heading is one of the metrics that is recorded for the wake turbulence analyzer.)
Regarding claim 16:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 
Krozel further teaches:
wherein the air turbulence control unit (Fig. 5c, pc to receive and analyze data) receives weather data from a weather reporting unit, (automated turbulence forecasts from the Graphical Turbulence Guidance Nowcast (GTGN) product [ page 5, section B])
and wherein the air turbulence control unit (Fig. 5c, pc to receive and analyze data) analyzes the weather data to assess the location of the air turbulence. (For instance, radar reflectivity data and lightning strike data was used to verify that the case was CIT [page 5, section B])
Regarding Claim 17:
Krozel teaches:
An air turbulence analysis method (high rate Automatic Dependent Surveillance – Broadcast (ADS-B) aircraft altitude and velocity information to detect the presence of mountain waves and Mountain Wave Turbulence (MWT) in the vicinity of steep terrain as well as atmospheric waves and turbulence from other sources that are of interest to aviation [abstract]), comprising:
tracking, by an automatic dependent surveillance-broadcast (ADS-B) tracking sub- system (fig. 5, receiver connected with PC; To demonstrate that wave patterns and turbulence from collected ADS-B records can be associated with turbulence encounters we concentrated initial feasibility efforts by using a Kinetics SBS-3 ADS-B receiver (Figure 5) stationed at NCAR’s Foothills Laboratory in Boulder, CO just east of the Rocky Mountains. climatologically, this area is very conducive to MWT. [page 5]), a current position of an aircraft within an air space through an ADS-B signal from the aircraft (ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. ;
receiving (fig. 5, antenna), by an air turbulence control unit (fig. 5, receiver and PC), the air turbulence control unit is separate, distinct, and remote from the aircraft (To demonstrate that wave patterns and turbulence from collected ADS-B records can be associated with turbulence encounters we concentrated initial feasibility efforts by using a Kinetics SBS-3 ADS-B receiver (Figure 5) stationed at NCAR’s Foothills Laboratory in Boulder, CO just east of the Rocky Mountains. [page 5]), the ADS-B signal from the aircraft within the air space (fig. 5, PC for data display and analysis; examiner notes that the receiver picks up the data and sends it to the PC which acts as the air turbulence control unit and ADS-B tracking sub-system.);
and determining, by the air turbulence control unit, a location of air turbulence within the air space (fig. 10; ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. When such traces were found, the time and location of the event identified by the altitude trace was compared to three possible verifying sources: 1) voice PIREPs of turbulence near the time and location of the suspected event, 2) automated in-situ EDR turbulence reports available from selected UAL and DAL aircraft, and 3) automated turbulence forecasts from the Graphical Turbulence Guidance Nowcast (GTGN) product. We overlaid the relevant data (Figure 6) and compared plots to seek signature features and to verify that the observation of an ADS-B event of interest was indeed due to a certain form of turbulence. For instance, radar reflectivity data and lightning strike data was in response to changes of position parameters of the ADS-B signal over time (fig. 10 data logging over time), wherein the position parameters comprise speed (fig. 10, ground speed vs time graph), altitude (fig. 10, altitude vs time graph), and [heading].
Krozel does not explicitly teach, however Reinke teaches:
wherein the air turbulence control unit (During the acquisition step 302, the data are received by the wake turbulence analyzer 102.) determines a location of air turbulence within the air space (he wake turbulence analysis server 100 can estimate the location of wakes created by surrounding traffic. [col 3, liens 14-15]) in response to changes of position parameters of the ADS-B signal over time (During the acquisition step 302, the data are received by the wake turbulence analyzer 102. The data are acquired for example via a monitoring system of the ADS-B type on the aircraft and transmitted to the wake turbulence analyzer 102. The monitoring system on the aircraft receives the data from each surrounding generating aircraft which repetitively transmits its latitude, its longitude and its altitude. The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. The wake turbulence analyzer 102 associates each item of data with a surrounding generating aircraft. [col 5, lines 57-67]), wherein the position parameters comprise speed (the speed), altitude (its altitude), and heading (the true heading).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Krozel to include the teachings as taught by Reinke because “the data relative to these encounters with wake turbulences are not regularly or optimally collected. In fact these data are generally collected by the pilots either in a succinct manner, or after the event, which 
Regarding claim 20:
Krozel in view of Reinke teaches all the elements of claim 17, upon which this claim is dependent. 
Krozel further teaches:
analyzing a flight control signal received from the aircraft (fig. 5, PC; ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. [page 5]), a motion signal received from the aircraft (ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. [page 5]), and weather data received from a weather reporting unit (automated turbulence forecasts from the Graphical Turbulence Guidance Nowcast (GTGN) product [page 5, section B]) to assess the location of the air turbulence. (fig. 6; For instance, radar reflectivity data and lightning strike data was used to verify that the case was CIT. [page 5])
Regarding Claim 22:
Krozel in view of Reinke teaches all the elements of claim 17, upon which this claim is dependent. 
Krozel further teaches:
wherein the determining comprises determining that the aircraft is flying through air turbulence (To demonstrate that wave patterns and turbulence from collected ADS-B , at least in part, in response to a change in speed of the aircraft exceeding a predetermined speed change threshold (fig. 10, circles spike in ground speed vs time graph; This spike is clearly seen in the vertical rate data and the ground speed does change after this event. Significant turbulence was also expected in the area of this event. [page 7]).
Reinke also teaches:
wherein the determining comprises determining that the aircraft is flying through air turbulence (The wake turbulence analyzer 102 may use objective, validated criteria to detect and qualify a wake encounter and eliminates the potential for human error in wake encounter reports. [col 4, lines 44-47]) at least in part, in response to a change in speed of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined speed change threshold (The wake encounter detector 110 can be configured to perform an encounter severity assessment 208 by determining a severity level of an impact and determining whether the severity level is sufficiently high to be reported (exceeding a threshold severity level), e.g., as described above with reference to FIGS. 3-6. [col 5, lines 16-22]; examiner notes that the speed is one of the metrics that is recorded for the wake turbulence analyzer.).
Regarding Claim 23:
Krozel in view of Reinke teaches all the elements of claim 17, upon which this claim is dependent. 
Krozel further teaches:
wherein the determining comprises determining that the aircraft is flying through air turbulence (To demonstrate that wave patterns and turbulence from collected ADS-B records can be associated with turbulence encounters we concentrated initial feasibility efforts by using a Kinetics SBS-3 ADS-B receiver (Figure 5) stationed at NCAR’s Foothills Laboratory in Boulder, CO just east of the Rocky Mountains. Climatologically, this area is very conducive to MWT. ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. When such traces were found, the time and location of the event identified by the altitude trace was compared to three possible verifying sources: 1) voice PIREPs of turbulence near the time and location of the suspected event, 2) automated in-situ EDR turbulence reports available from selected UAL and DAL aircraft, , at least in part, in response to a change in altitude of the aircraft exceeding a predetermined altitude change threshold (Figure 7 shows typical clear weather ADS-B data from one flight segment. Notice that there is some chatter in the altitude data, with the altitude usually deviating by ±25 ft from the flight level, but occasionally having larger deviations. Due to this chatter, a threshold of ±100 ft altitude deviation from the mean flight level over the flight segment was used to identify potential turbulence encounters for follow on cases. [page 6]).
Reinke also teaches:
wherein the determining comprises determining that the aircraft is flying through air turbulence (The wake turbulence analyzer 102 may use objective, validated criteria to detect and qualify a wake encounter and eliminates the potential for human error in wake encounter reports. [col 4, lines 44-47]) at least in part, in response to a change in altitude of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined altitude change threshold (The wake encounter detector 110 can be configured to perform an encounter severity assessment 208 by determining a severity level of an impact and determining whether the severity level is sufficiently high to be reported (exceeding a threshold severity level), e.g., as described above with reference to FIGS. 3-6. [col 5, lines .
Regarding Claim 24:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 
Krozel further teaches:
wherein the air turbulence control unit (fig. 5, PC) determines that the aircraft is flying through air turbulence (To demonstrate that wave patterns and turbulence from collected ADS-B records can be associated with turbulence encounters we concentrated initial feasibility efforts by using a Kinetics SBS-3 ADS-B receiver (Figure 5) stationed at NCAR’s Foothills Laboratory in Boulder, CO just east of the Rocky Mountains. Climatologically, this area is very conducive to MWT. ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. When such traces were found, the time and location of the event identified by the altitude trace was compared to three possible verifying sources: 1) voice PIREPs of turbulence near the time and location of the suspected event, 2) automated in-situ EDR turbulence reports available from selected UAL and DAL aircraft, and 3) automated turbulence forecasts from the Graphical Turbulence Guidance Nowcast (GTGN) product. We overlaid the relevant data (Figure 6) and compared plots to seek signature features and to verify that the observation of an ADS-B event of interest was indeed due to a certain form of turbulence. For instance, radar reflectivity data and lightning strike data was used to verify that the case was CIT. [page 5]) in response to
a change in speed of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined speed change threshold (The wake encounter detector 110 can be configured to perform an encounter severity assessment 208 by determining a severity level of an impact and determining whether the severity level is sufficiently high to be reported (exceeding a threshold severity level), e.g., as described above with reference to FIGS. 3-6. [col 5, lines 16-22]; examiner notes that the speed is one of the metrics that is recorded for the wake turbulence analyzer.)
a change in altitude of the aircraft exceeding a predetermined altitude change threshold (Figure 7 shows typical clear weather ADS-B data from one flight segment. Notice that there is some chatter in the altitude data, with the altitude usually deviating by ±25 ft from the flight level, but occasionally having larger deviations. Due to this chatter, a threshold of ±100 ft altitude deviation from the mean flight level over the flight segment was used to identify potential turbulence encounters for follow on cases. [page 6])
Reinke further teaches:
and a change in heading of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined heading change threshold (The wake encounter detector 110 can be configured to perform an encounter severity assessment 208 by determining a severity level of an impact and determining whether the severity level is sufficiently high to be reported (exceeding a threshold severity level), e.g., as described above with reference to FIGS. 3-6. [col 5, lines 16-22]; examiner notes that the heading is one of the metrics that is recorded for the wake turbulence analyzer.)
Regarding Claim 25:
Krozel in view of Reinke teaches all the elements of claim 17, upon which this claim is dependent. 
Krozel further teaches:
wherein the air turbulence control unit (fig. 5, PC) determines that the aircraft is flying through air turbulence (To demonstrate that wave patterns and turbulence from collected ADS-B records can be associated with turbulence encounters we concentrated initial feasibility efforts by using a Kinetics SBS-3 ADS-B receiver (Figure 5) stationed at NCAR’s Foothills Laboratory in Boulder, CO just east of the Rocky Mountains. Climatologically, this area is very conducive to MWT. ADS-B altitude, vertical rate, and ground speed recordings (as well as other data) were analyzed for various flights over the Rockies to study any altitude deviations and the causes of such deviations. When such traces were found, the time and location of the event identified by the altitude trace was compared to three possible verifying sources: 1) voice PIREPs of turbulence near the time and location of the suspected event, 2) automated in-situ EDR turbulence reports available from selected UAL and DAL aircraft, and 3) automated turbulence forecasts from the Graphical Turbulence Guidance Nowcast (GTGN) product. We overlaid the relevant data (Figure 6) and compared plots to seek signature features and to verify that the observation of an ADS-B event of interest was indeed due to a certain form of turbulence. For instance, radar reflectivity data and lightning strike data was used to verify that the case was CIT. [page 5]) in response to
a change in speed of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined speed change threshold (The wake encounter detector 110 can 
a change in altitude of the aircraft exceeding a predetermined altitude change threshold (Figure 7 shows typical clear weather ADS-B data from one flight segment. Notice that there is some chatter in the altitude data, with the altitude usually deviating by ±25 ft from the flight level, but occasionally having larger deviations. Due to this chatter, a threshold of ±100 ft altitude deviation from the mean flight level over the flight segment was used to identify potential turbulence encounters for follow on cases. [page 6])
Reinke further teaches:
and a change in heading of the aircraft (The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. [col 5, lines 63-65]) exceeding a predetermined heading change threshold (The wake encounter detector 110 can be configured to perform an encounter severity assessment 208 by determining a severity level of an impact and determining whether the severity level is sufficiently high to be reported (exceeding a threshold severity level), e.g., as described above with reference to FIGS. 3-6. [col 5, lines 16-22]; examiner notes that the heading is one of the metrics that is recorded for the wake turbulence analyzer.)
Regarding claim 28:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 

wherein the air turbulence control unit determines the location of air turbulence within the air space in response to changes of each of and all of the position parameters at a given time (During the acquisition step 302, the data are received by the wake turbulence analyzer 102. The data are acquired for example via a monitoring system of the ADS-B type on the aircraft and transmitted to the wake turbulence analyzer 102. The monitoring system on the aircraft receives the data from each surrounding generating aircraft which repetitively transmits its latitude, its longitude and its altitude. The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. The wake turbulence analyzer 102 associates each item of data with a surrounding generating aircraft. During the position estimation step 304, the wake turbulence analyzer 102 estimates, for each surrounding generating aircraft, the probable position of the wake turbulences generated by the generating aircraft by using its past and present positions, as well as the wind measured on the aircraft, or transmitted via an air-to-air transmission link from the generating aircraft, or received from an external data source. [col 5, line 57- col 6, line 8]; examiner notes that Reinke calculates the turbulence from the positional data which includes all of the “position parameter” cited by Reinke and the instant claims).
Regarding claim 29:
Krozel in view of Reinke teaches all the elements of claim 17, upon which this claim is dependent. 
Reinke further teaches:
wherein the air turbulence control unit determines the location of air turbulence within the air space in response to changes of each of and all of the position parameters at a given time (During the acquisition step 302, the data are received by the wake turbulence analyzer 102. The data are acquired for example via a monitoring system of the ADS-B type on the aircraft and transmitted to the wake turbulence analyzer 102. The monitoring system on the aircraft receives the data from each surrounding generating aircraft which repetitively transmits its latitude, its longitude and its altitude. The data relative to the speed and the direction of the wind, to the true airspeed and to the true heading can also be transmitted. The wake turbulence analyzer 102 associates each item of data with a surrounding generating aircraft. During the position estimation step 304, the wake turbulence analyzer 102 estimates, for each surrounding generating aircraft, the probable position of the wake turbulences generated by the generating aircraft by using its past and present positions, as well as the wind measured on the aircraft, or transmitted via an air-to-air transmission link from the generating aircraft, or received from an external data source. [col 5, line 57- col 6, line 8]; examiner notes that Reinke calculates the turbulence from the positional data which includes all of the “position parameter” cited by Reinke and the instant claims).
Claims 9-11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krozel (Remote Detection of Turbulence via ADS-B - NPL) in view of Reinke (U.S. Pat. No. 10,055,998) in further view of McDonald (U.S. Pub. No. 2012/0259549).
Regarding Claim 9:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 

further comprising an aircraft database (ground station 104 stores the received weight in memory 114 [0019]) that stores aircraft data for the aircraft, (aircraft unit 102 transmits information describing the size and mass of aircraft 101 where aircraft unit 102 resides [0019])
wherein the air turbulence control unit (Processing unit 116 on ground station 104 [0019]) correlates the ADS-B signal (transceiver 112 functions as an ADS-B transponder, transceiver 112 periodically broadcasts the turbulence intensity information received from inertial reference unit 106 in conjunction with normal ADS-B parameters (longitude, latitude, and altitude) to other ground stations and aircraft with ADS-B equipment [0014]) with the aircraft data to normalize the ADS-B signal. (uses the weight stored in memory 114 to determine the severity of the turbulence from the turbulence measurements. [0019]; examiner notes that using aircraft data (weight, ect.) to determine turbulence severity is equivalent to normalizing the data.)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Krozel in view of Reinke to include the teachings as taught by McDonald to allow for “associating the turbulence region with the turbulence intensity setting; and transmitting the turbulence intensity setting and the associated turbulence region.” [McDonald, abstract] which allows for the turbulence determinations to be normalized based on aircraft type leading to more accurate turbulence determinations.
Regarding Claim 10:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 

wherein the air turbulence control unit (fig. 6, block 606) categories a severity of the location of air turbulence (a ground station or an aircraft can determine that the turbulence intensity setting is one of none, light, moderate, severe or extreme by processing the turbulence measurement on a processing unit. [0043]) based on the ADS-B signal that is correlated with the aircraft data. (Processing unit 116 on ground station 104 uses the weight stored in memory 114 to determine the severity of the turbulence from the turbulence measurements. [0019])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Krozel in view of Reinke to include the teachings as taught by McDonald to allow for “associating the turbulence region with the turbulence intensity setting; and transmitting the turbulence intensity setting and the associated turbulence region.” [McDonald, abstract] which allows for the turbulence determinations to be normalized based on aircraft type leading to more accurate turbulence determinations.
Regarding Claim 11:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 
Krozel in view of Reinke does not explicitly teach, however McDonald teaches:
wherein the air turbulence control unit (fig.1, processing unit 116 (on ground)) is further configured to receive a flight control signal from the aircraft, 
and wherein the air turbulence control unit (fig.1, processing unit 116 (on ground)) analyzes the flight control signal to assess the location of the air turbulence. (fig. 6, block 602; Ground unit 104 computes multiple total acceleration and total jerk from the multiple measurements received from aircraft unit 102, compares the multiple total acceleration and total jerk calculations against the turbulence level thresholds, and determines a final turbulence intensity over the sampling period [0029]; inertial reference unit 106 measures changes in parameters such as heading, velocity, and attitude [0013])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Krozel in view of Reinke to include the teachings as taught by McDonald to allow for “associating the turbulence region with the turbulence intensity setting; and transmitting the turbulence intensity setting and the associated turbulence region.” [McDonald, abstract] which allows for the turbulence determinations to be normalized based on aircraft type leading to more accurate turbulence determinations.
Regarding Claim 14:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 
Krozel in view of Reinke does not explicitly teach, however McDonald teaches:
wherein the air turbulence control unit receives a motion signal from one or more motion sensors of the aircraft,  (fig. 1, processing unit 108 receives signals from internal reference unit 106)
and wherein the air turbulence control unit (fig.1 processing unit 108 (in airplane) and 116 (on ground)) analyzes the flight control signal to assess the location of the air turbulence. (fig. 6, block 602; Ground unit 104 computes multiple total acceleration and 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Krozel in view of Reinke to include the teachings as taught by McDonald to allow for “associating the turbulence region with the turbulence intensity setting; and transmitting the turbulence intensity setting and the associated turbulence region.” [McDonald, abstract] which allows for the turbulence determinations to be normalized based on aircraft type leading to more accurate turbulence determinations.
Regarding Claim 19:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 
Krozel in view of Reinke does not explicitly teach, however McDonald teaches:
storing aircraft data for the aircraft (aircraft unit 102 transmits information describing the size and mass of aircraft 101 where aircraft unit 102 resides [0019]) in an aircraft database (ground station 104 stores the received weight in memory 114 [0019]);
and correlating, by the air turbulence control unit (Processing unit 116 on ground station 104 [0019]), the ADS-B signal with the aircraft data to normalize the ADS-B signal. (uses the weight stored in memory 114 to determine the severity of the turbulence from the turbulence measurements. [0019]; examiner notes that using aircraft data (weight, ect.) to determine turbulence severity is equivalent to normalizing the data.)
Krozel in view of Reinke to include the teachings as taught by McDonald to allow for “associating the turbulence region with the turbulence intensity setting; and transmitting the turbulence intensity setting and the associated turbulence region.” [McDonald, abstract] which allows for the turbulence determinations to be normalized based on aircraft type leading to more accurate turbulence determinations.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krozel (Remote Detection of Turbulence via ADS-B - NPL) in view of Reinke (U.S. Pat. No. 10,055,998) and McDonald (U.S. Pub. No. 2012/0259549) in further view of Gast (U.S. Pat. No. 5746392).
Regarding claim 12:
Krozel in view of Reinke and McDonald teaches all the elements of claim 11, upon which this claim is dependent. 
Krozel in view of Reinke and McDonald does not teach however, Gast teaches:
wherein the flight control signal (fig.1, flight control system36 is communicatively coupled via control bus 34 to the flight deck) is indicative of a pilot action (allow a pilot to control) that caused a change in at least one position parameter of the position signal. (the orientation of an aircraft in three axes, namely, yaw, pitch, and roll. [col. 1, lines 10-13])
It would have been obvious to one having ordinary skill in the art at the time of filing to
have modified Krozel in view of Reinke and McDonald to include the teachings as taught by Gast to determine if “the pilot selects a new set of flight control parameters.” [col. 2, lines 45-46] so they could know whether the pilot or the turbulence is causing the change.
Regarding claim 13:

Krozel in view of Reinke and McDonald does not teach however, Gast teaches:
wherein the flight control signal is indicative of an autopilot device operation (the autopilot 32 adjusts the flight control systems) that corrected a change in at least one position parameter of the position signal. (to alter the flight profile to minimize the difference between the monitored air speed V.sub.M and the target airspeed V.sub.T and thereby reduce the magnitude of the error signals. [col. 3, lines 54-58])
It would have been obvious to one having ordinary skill in the art at the time of filing to
have modified Krozel in view of Reinke and McDonald to include the teachings as taught by Gast since “the autopilot…may inadvertently place the airplane in an unsafe speed condition when the autopilot…is set to a new mode or the aircraft's flight conditions change” [col. 1, line 65 – col. 2 line 3].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krozel (Remote Detection of Turbulence via ADS-B - NPL) in view of Reinke (U.S. Pat. No. 10,055,998) in further view of Podradchik (U.S. Pat. No. 2018/0276475).
Regarding claim 15:
Krozel in view of Reinke teaches all the elements of claim 1, upon which this claim is dependent. 
Krozel further teaches:
wherein the air turbulence control unit (fig. 5, receiver and PC)
Krozel in view of Reinke does not teach however, Podradchik teaches:
compares the position signal to a flight plan of the aircraft. (detects a deviation from the flight plan above a threshold distance [0060])
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Krozel in view of Reinke to include the teachings as taught by Podradchik to “lead an aircraft back onto the original flight path” [0060]. Examiner notes that one having ordinary skill in the art would recognize that keeping an airplane on its flight path would lead to increased safety and fuel efficiency.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Krozel (Remote Detection of Turbulence via ADS-B - NPL) in view of Reinke (U.S. Pat. No. 10,055,998) in further view of Ross (U.S. Pub. No. 2008/0255714).
Regarding claim 26:
Krozel in view of Reinke teaches all the limitations of claim 1, upon which this claim is dependent.
Krozel in view of Reinke does not explicitly teach, however Ross teaches:
wherein the position parameters consist of speed, altitude, and heading (aircraft velocity and acceleration, as well as size and heading, will have an impact on altitude changes when encountering turbulence. [0024]).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Krozel in view of Reinke to include the teachings as taught by Ross to “for detection of in-flight air turbulence” [Ross, 0003]. Examiner notes that Ross shows how to only use those three specific data points in the calculation of turbulence.
Regarding claim 27:

Krozel in view of Reinke does not explicitly teach, however Ross teaches:
wherein the position parameters consist of speed, altitude, and heading (aircraft velocity and acceleration, as well as size and heading, will have an impact on altitude changes when encountering turbulence. [0024]).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Krozel in view of Reinke to include the teachings as taught by Ross to “for detection of in-flight air turbulence” [Ross, 0003]. Examiner notes that Ross shows how to only use those three specific data points in the calculation of turbulence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tillotson (U.S. Pub. No. 2006/0121893) discloses a system and method for detecting turbulence includes several mobile platforms, a mobile platform velocity sensor, and several electromagnetic energy transmitters and receivers. The receivers receive the energy transmitted by the transmitter(s) after it has traveled along a path subject to the turbulence. The receivers detect alterations of the energy caused by the turbulence and filter the alterations for effects of the mobile platform velocity (on which either a transmitter or receiver is located). Additionally, the system may create a three-dimensional model of the. In another preferred embodiment, the present invention provides a method of detecting turbulence using a mobile platform. The method includes receiving electromagnetic energy that has traveled along a path subject to the turbulence and determining the alteration to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665